Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 06/24/2021, in which claims 4-7 have been added, claims 1-7 are presented for the examination.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. 
There are no particular arguments presented with regards to claim rejections under 35 USC 101 or under prior art rejections, the amendments to claim 1 will still be rejected under 101 and prior-art rejections for the same rationale.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim 1 is drawn to a method for creating an epsilon-greedy policy from a recurrent neural network (RNN) model, which is within the four statutory categories (i.e., a process).  Claim 2 is drawn to a computer-readable storage medium for creating an epsilon-greedy policy from a recurrent neural network (RNN) model, which is within the four statutory categories (i.e., a manufacture).  Claim 3 is drawn to a system for creating an epsilon-greedy policy from a recurrent neural network (RNN) model, which is within the four statutory categories (i.e. a machine).  
Step 2A – Prong 1: Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claims 1-3 are determined to be directed to an abstract idea.  The rationale for this determination is explained below: 
Claims 1-7 are directed to an abstract idea because claim recites the limitation of creating a policy from a recurrent neural network (RNN) model.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  There is nothing in the claim precludes the step from practically being performed in the mind.  Thus, the claim recites a mental process. 
Step 2A- Prong 2: Since, the claim does not recite any additional elements beyond the judicial exception, therefore, the claim do not integrate the abstract idea into a practical application, thus, the claim is directed to abstract idea.

Step 2B: There are no additional elements recited in the claims, When viewed as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more (i. e., an inventive concept) than the judicial exception because the claims recite processes that are well-understood, routine and conventional in the art of application testing systems and simply implement the process or processes on a computer(s), which is not enough to qualify as “significantly more” as described herein.  Therefore, the claim is ineligible.

Therefore, the claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,671,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is anticipated by the reference claim.  The referenced claims of the instant application are anticipated by the claims of the referenced patent (‘517) in that the claims of the referenced patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are rejected under anticipation type double patenting.
Instant Application 16/784686
Referenced Patent 10,671,517
1. A computer-implemented test sequence generation method, the method comprising: 
creating an 𝜖-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less then a predetermined threshold following the action sequence.











2. (Currently Amended) A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: creating an E-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less than a predetermined threshold following the action sequence.  

3. (Currently Amended) A test sequence generation system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: creating an E-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less than a predetermined threshold following the action sequence.  
4. (New) The computer-implemented method of claim 1, wherein the E-greedy policy comprises: Serial No. 16/784,6863 Docket No. YOR820162658US02 YOR.1212CONT in E probability, the next action is randomly selected; and in 1-E probability, the next action is selected such that the next action is the least likely according to the statistical model.  
5. (New) The computer-implemented method of claim 1, wherein a statistical model is further built to characterize the frequency of the action.  
6. (New) The computer-implemented method of claim 1, wherein the action comprises a meaningful action sequence which causes a program to result in a successful entry.  

7. (New) The computer-implemented method of claim 6, wherein, in a training, the RNN model learns the meaningful action sequence based on recognizing a predefined set of keywords indicating a successful action sequence.

1. A computer-implemented test sequence generation method, the method comprising: collecting an action sequence; training a recurrent neural network (RNN) model to encode a frequency of actions in the action sequence and determine meaningful action sequences; 
applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; 
building a statistical model to characterize the frequency of actions in the action sequence and 
selecting a next action following, the action sequence using the policy.













2. The computer-implemented method of claim 1, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    

3. The computer-implemented method of claim 1, wherein the meaningful action sequence causes a program to result in a successful entry. 
   
 4. The computer-implemented method of claim 1, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    5. The computer-implemented method of claim 1, embodied in a cloud-computing environment. 
    6. A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: collecting an action sequence; training a recurrent neural network (RNN) model to encode a frequency of actions in the action sequence and determine meaningful action sequences; and applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; building a statistical model to characterize the frequency of actions in the action sequence; and selecting a next action following the action sequence using the policy. 
    7. The computer program product of claim 6, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    8. The computer program product of claim 6, wherein the meaningful action sequence causes a program to result in a successful entry. 
    9. The computer program product of claim 6, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    10. A test sequence generation system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to: collecting an action sequence; training a recurrent neural network (RNN) model to encode a frequency of actions in the action sequence and determine meaningful action sequences; and applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; building a statistical model to characterize the frequency of actions in the action sequence: and selecting a next action following the action sequence using the policy. 
    11. The system of claim 10, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    12. The system of claim 10, wherein the meaningful action sequence causes a program to result in a successful entry. 
    13. The system of claim 10, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    14. The system of claim 10, embodied in a cloud-computing environment. 



Claims 2 and 3 are a medium claim and a system claim respectively, and carry the same scope as method claim 1 and are therefore, rejected under the same rationale as rejections of claim 1. Claims 4, 6-7 carry same rationale as claims 2-4, 7-9, 11-13 of the patent and are therefore, rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over
 Mei et al. (US 2019/0065687, referred herein after Mei) in view of Liu et al. (US 2018/0012121, referred herein after Liu).


As per claim 1, Mei discloses a computer-implemented test sequence generation method, the method comprising: 
creating an 𝜖-greedy policy (Fig. 3, Greedy V is computed, [0026], [0027]) from a recurrent neural network (RNN) model to prioritize an action from an action sequence (abstract, “The RL action generator may be optimized by applying the RNN state simulator to simulating future states and applying the RL action generator to generate recommended actions based on the simulated future states. “, [0028], “While RL optimization may be used to optimize the value V and the policies .pi. that are used to recommend actions for various states”)

Mei does not specifically discloses action sequence that has a frequency less than a predetermined threshold following the action sequence;

However, Liu discloses action sequence that has a frequency less than a predetermined threshold following the action sequence  ([0023]-[0024], [0038], “Once RNN model 130 determines the correlation factors, in embodiments, relevant term processor 404 outputs those terms that correspond to a correlation factor above a certain threshold.”); 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu’s deep learning techniques and RNN model to predict correlations into Mei’s method of of using Recurrent Neural Network (RNN) based state simulation and Reinforcement learning (RL) techniques to simulate future states and actions because one of the ordinary skill in the art would have been motivated to improve automated testing for mobile applications to find an event sequence that leads from entry to the target.



As per claim 2, Mei discloses a computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: creating an c-greedy policy (Fig. 3, Greedy V is computed, [0026], [0027]) from a recurrent neural network (RNN) model to prioritize an action from an action sequence (abstract, “The RL action generator may be optimized by applying the RNN state simulator to simulating future states and applying the RL action generator to generate recommended actions based on the simulated future states. “, [0028], “While RL optimization may be used to optimize the value V and the policies .pi. that are used to recommend actions for various states”).


As per claim 3, Mei discloses a test sequence generation system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: creating an E-greedy policy (Fig. 3, Greedy V is computed, [0026], [0027]) from a recurrent neural network (RNN) model to prioritize an action from an action sequence (abstract, “The RL action generator may be optimized by applying the RNN state simulator to simulating future states and applying the RL action generator to generate recommended actions based on the simulated future states. “, [0028], “While RL optimization may be used to optimize the value V and the policies .pi. that are used to recommend actions for various states”).

As per claim 5, Mei discloses the computer-implemented method of claim 1, wherein a statistical model is further built to characterize the frequency of the action ([0049]-[0050]).  

As per claim 6, Liu discloses the computer-implemented method of claim 1, wherein the action comprises a meaningful action sequence which causes a program to result in a successful entry ([0033]-[0035]).

As per claim 7, Liu discloses the computer-implemented method of claim 6, wherein, in a training, the RNN model learns the meaningful action sequence based on recognizing a predefined set of keywords indicating a successful action sequence ([0025], [0031], [0032], [0038], wherein the terms of interest is considered as predefined set of keywords as claimed).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Li teaches a method may include determining event sequences of an event-driven software application. The method may further include determining, for each event sequence, a distance with respect to each of one or more target conditions of the event-driven software application.

Totale teaches Event based validation includes detecting a user interface (UI) event in a page of a web application, and identifying a event subscriber of multiple event subscribers to the UI event.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMINI B PATEL/Primary Examiner, Art Unit 2114